                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

TRAVIS and SHANNON EDWARDS,
as parents and next best friends of E                                                PLAINTIFFS

v.                                Case No. 4:16-cv-00021-KGB

ROGERS SCHOOL DISTRICT, et al.                                                    DEFENDANTS

                                           JUDGMENT

       Plaintiffs Travis and Dr. Shannon Edwards, as parents and next best friends of E, filed this

action against defendants Rogers School District; Superintendent of Schools Janie Darr; Director

of Special Education Supervisor Sherry Stewart; Assistant Director of Special Education Tita

Devore; the Arkansas Department of Education (“ADE”); and Johnny Key, in his official capacity

as Commissioner of the ADE. The Court previously dismissed certain of plaintiffs’ claims against

defendants (Dkt. Nos. 41, 42). Plaintiffs’ remaining claims against the Rogers School District

alleged violations under the Individuals With Disabilities Education Act (“IDEA”), 20 U.S.C. §§

1400 et seq., Section 504 of the Rehabilitation Act (“Section 504”), 29 U.S.C. § 794, and the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq. Their remaining claims

against the ADE and Commissioner Key alleged violations under 42 U.S.C. § 1983 based on

procedural due process claims relating to the IDEA dispute resolution process and entitlement to

direct provision of services pursuant to the IDEA. On March 5, 2018, plaintiffs filed an appeal of

the hearing officer’s IDEA decision determining that plaintiffs were not entitled to relief (Dkt. No.

52).

       By prior Order, the Court bifurcated the proceedings and determined that it would review

the hearing officer’s IDEA decision before considering plaintiffs’ remaining claims (Dkt. No. 46).

The Court affirmed the hearing officer’s decision (Dkt. No. 55). Plaintiffs then moved to dismiss
without prejudice their remaining claims, and the Court granted their motion by separate Order on

this date.

        Consistent with the Orders entered by the Court in this matter, it is considered, ordered,

and adjudged that plaintiffs’ claims against defendants Rogers School District; Superintendent of

Schools Janie Darr; Director of Special Education Supervisor Sherry Stewart; Assistant Director

of Special Education Tita Devore; the Arkansas Department of Education; and Johnny Key are

dismissed.

        It is so adjudged this 16th day of May, 2019.


                                                            Kristine G. Baker
                                                            United States District Judge




                                                2
